717 N.W.2d 881 (2006)
Renelle FOREMAN, Plaintiff-Appellee,
v.
Dennis Walter FOREMAN, Defendant-Appellant.
Docket No. 128874. COA No. 250412.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the motion for reconsideration of this Court's order of May 26, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARKMAN, J., would grant the motion for reconsideration and grant defendant's application for the reasons set forth in Foreman v. Foreman, 475 Mich. 863, 864, 714 N.W.2d 288 (2006).